   Case: 1:16-cv-02128 Document #: 379 Filed: 03/26/19 Page 1 of 2 PageID #:2404



                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

CHRISTOPHER ABERNATHY,                              )
                                                    )
                        Plaintiff,                  )
                                                    )
          vs.                                       )       16 CV 2128
                                                    )
The VILLAGE OF PARK FOREST, et al.,                 )       Judge DOW
                                                    )
                        Defendants.                 )       Magistrate Judge GILBERT

                                     STIPULATION TO DISMISS

        IT IS HEREBY STIPULATED AND AGREED by and between the parties, by their

respective attorneys of record, that this matter has been settled by the parties and, therefore, this

cause should be dismissed with prejudice, with each party bearing its own attorneys’ fees and costs.



Respectfully submitted,                           Respectfully submitted,

/s Kevin T. Turkcan                               /s/ Jeffrey R. Kivetz
One of Plaintiff’s Attorneys                      JEFFREY R. KIVETZ, Atty No. 06308250
Kevin T. Turkcan                                  One of the Attorneys for Village Defendants
HAMILTON LAW OFFICE, LLC                          James G. Sotos
53 West Jackson Boulevard, Suite 452              Caroline P. Golden
Chicago, Illinois 60604                           Jeffrey R. Kivetz
312.726.3173                                      Laura M. Ranum
                                                  THE SOTOS LAW FIRM, P.C.
                                                  141 W. Jackson Blvd., Suite 1240A
                                                  Chicago, IL 60604
                                                  (630) 735-3300
Respectfully submitted,                           jkivetz@jsotoslaw.com
 /s/ Derek Kuhn
Derek R. Kuhn
Yulia Nikolaevskaya
Cook County State’s Attorney’s Office
500 Daley Center
Chicago, Illinois 60602
(312) 603-5527
derek.kuhn@cookcountyil.gov
Attorneys for Defendants Paul Perry and Cook County, Illinois
   Case: 1:16-cv-02128 Document #: 379 Filed: 03/26/19 Page 2 of 2 PageID #:2405



Respectfully submitted,



/s/ Lawrence Fischer
Attorney for Theodore Polygraph Service, Inc. and Steve Theodore

Lawrence Fischer ARDC #6217373
Law Office of Lawrence Fischer
115 E. Main St.
Cary, IL 60013
(847) 516-3871
lfischeresq@sbcglobsl.net
